--------------------------------------------------------------------------------

Exhibit 10.44
 
EXECUTION VERSION
 
FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of March 7, 2016, by and among PRIMO WATER CORPORATION, a
Delaware corporation (“Parent”), PRIMO PRODUCTS, LLC, a North Carolina limited
liability company (“Products”), PRIMO DIRECT, LLC, a North Carolina limited
liability company (“Direct”), PRIMO REFILL, LLC, a North Carolina limited
liability company (“Refill”), PRIMO ICE, LLC, a North Carolina limited liability
company (“ICE”), PRIMO REFILL CANADA CORPORATION, a British Columbia, Canada
corporation (“Primo Canada”; together with Parent, Products, Direct, Refill and
ICE, each a “Company” and collectively, the “Companies”), THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA (“Prudential”) and PICA HARTFORD LIFE INSURANCE
COMFORT TRUST (“PICA” and collectively with Prudential and their successors and
assigns, the “Holders”).


W I T N E S S E T H:


WHEREAS, the Companies and the Holders are parties to that certain Note Purchase
Agreement, dated as of June 20, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Note Agreement), pursuant to which the Holders have purchased Notes
from the Companies;


WHEREAS, the Companies have requested that the Holders amend certain provisions
of the Note Agreement and, subject to the terms and conditions hereof, the
Holders are willing to do so;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, each Company and the Holders agree as follows:


1.         Amendments to the Note Agreement.


(a)       Section 10.3(c)(iii) of the Note Agreement is hereby amended and
modified by deleting the reference to “$250,000” in such clause and inserting
“$750,000” in lieu thereof.


(b)       Section 10.8(m) of the Note Agreement is hereby amended and modified
by deleting the reference to “$1,000,000” in such subsection and inserting
“$4,000,000” in lieu thereof.


(c)       Section 10.9 of the Note Agreement is hereby amended and modified by
deleting such Section in its entirety and inserting the following in lieu
thereof:
 
Section 10.9    Dividends and Distributions. Each Company will not and will not
permit its Subsidiaries to declare, pay or make any dividend or distribution or
payment with respect to:
 

--------------------------------------------------------------------------------

(a)       any shares of the equity interests of any Company or any of their
Subsidiaries (other than dividends or distributions payable in its equity
interests permitted hereunder) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any such equity interests;
except, that, (i) in lieu of making tax payments directly, the Companies and
their Subsidiaries may make dividends and distributions to Parent from time to
time for the sole purpose of allowing Parent to, and Parent shall promptly upon
receipt thereof use the proceeds thereof solely to, pay federal and state income
taxes and franchise taxes solely arising out of the consolidated operations of
Parent and its Subsidiaries, after taking into account all available credits and
deductions; (ii) the Companies and their Subsidiaries may make dividends and
distributions to any Company from time to time in respect of any equity
interests owned by any Company; (iii) Parent may purchase and redeem its equity
interests for the sole purpose of providing proceeds to Equity Interest Option
Holders in order to permit such Equity Interest Option Holders to pay federal,
state and provincial income taxes solely arising out of and relating to options
and warrants owned by such Equity Interest Option Holders; provided, that, the
aggregate amount of purchases and redemptions under this clause (iii) shall not
exceed $3,000,000 during any fiscal year; and (iv) Parent may purchase or redeem
its equity interests pursuant to a stock buyback program approved by its board
of directors' provided that (A) the aggregate consideration for such purchases
and redemptions in any fiscal year does not exceed (1) $7,500,000 in fiscal year
2016 and (2) $10,000,000 in any fiscal year thereafter, (B) both before and
after giving pro forma effect thereto, no Default or Event of Default shall have
occurred and be continuing or result therefrom, (C) after giving pro forma
effect thereto, the Stock Repurchase Fixed Charge Coverage Ratio would not be
less than 1.15 to 1.00 and (D) each Holder shall have received from Parent, not
less than five (5) Business Days prior to such purchase or redemption, a
certificate executed by a Senior Financial Officer certifying compliance with
the financial covenants set forth in Section 10.6 and the Stock Repurchase Fixed
Charge Coverage Ratio, together with calculations in reasonable detail of such
compliance; and


(b)       any redemption, prepayment (whether mandatory or optional),
defeasance, repurchase or any other payment in respect of any Subordinated Debt,
or apply any of its funds, property or assets to the purchase, redemption or
other retirement of any Subordinated Debt; except, that, mandatory payments may
be made on Subordinated Debt to the extent expressly permitted in any
subordination or intercreditor agreement executed by the Holders with respect
thereto.


(d)       Schedule A of the Note Agreement is hereby amended and modified by
inserting the following new definitions in the appropriate alphabetical order:
 
2

--------------------------------------------------------------------------------

“Consolidated Stock Repurchase Fixed Charges” means, for Parent and its
Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (i) Consolidated Interest Expense paid in cash for such period,
(ii) Capital Expenditures made during such period, excluding Capital
Expenditures financed with Indebtedness or equity, (iii) income and franchise
taxes paid in cash for such period and (iv) scheduled principal payments made on
Indebtedness during such period, excluding scheduled principal payments
financed.


“Stock Repurchase Fixed Charge Coverage Ratio” means, as of any date, the ratio
of (i) (A) Consolidated EBITDA less (B) the aggregate amount of dividends,
redemptions, purchases and distributions made in cash pursuant to Section
10.9(a), to (ii) Consolidated Stock Repurchase Fixed Charges, in each case
measured for the four fiscal quarter period most recently ended for which
financial statements have been delivered and giving pro forma effect to any
dividends, redemptions, purchases and distributions being made under Section
10.9(a)(iv) in connection with the measurement of this ratio.


2.         Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the holders of the Notes hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Companies shall have no rights
under this Amendment, until (x) the Holders shall have executed and delivered
this Amendment and shall have  received executed counterparts to this Amendment
from each Company and (y) the Holders shall have received reimbursement or
payment of their reasonable out of pocket costs and expenses incurred in
connection with this Amendment and the Note Agreement (including, without
limitation, reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Holders).


3.         Representations and Warranties.  To induce the Holders to enter into
this Amendment, each Company hereby represents and warrants to the Holder that:


(a)       Each Company has all requisite organizational power to execute and
deliver this Amendment and perform its obligations hereunder.  The execution,
delivery and performance of this Amendment have been duly authorized by all
requisite action, and this Amendment has been duly executed and delivered by
Responsible Officers of each Company and the obligations hereunder are valid
obligations of each such Company, legally binding upon and enforceable against
such Company in accordance with their terms, except as such enforceability may
be limited by (i) bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(b)       Neither the execution and delivery of this Amendment nor the
transactions contemplated hereby will conflict with, or result in a breach of
the terms, conditions or provisions of, or constitute a default under, or result
in any violation of, or result in the creation of any Lien upon any of the
properties or assets of any Company or Subsidiary pursuant to the organizational
documents of any such Person, any award of any arbitrator or any agreement
(including any agreement with equityholders of such Persons) or instrument to
which such Person is a party, or order, judgment, decree, statute, law, rule or
regulation to which such Person is subject.
 
3

--------------------------------------------------------------------------------

(c)       After giving effect to this Amendment, the representations and
warranties contained in the Note Agreement and the other Note Documents are true
and correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


4.         Acknowledgment of Perfection of Security Interest. Each Company
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Collateral Agent under the Note Agreement and the other
Note Documents are in full force and effect, are properly perfected and are
enforceable in accordance with the terms of the Note Agreement and the other
Note Documents.


5.         Effect of Amendment.  Except as set forth expressly herein, all terms
of the Note Agreement, as amended hereby, and the other Note Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of each Company to all holders of the
Notes.  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the holders of the Notes under the Note Agreement, nor constitute a
waiver of any provision of the Note Agreement.  From and after the date hereof,
all references to the Note Agreement shall mean the Note Agreement as modified
by this Amendment.  This Amendment shall constitute a Note Document for all
purposes of the Note Agreement.  Each Company reaffirms each term of the Note
Agreement, as amended hereby, and the other Note Documents to which it is a
party.


6.        Governing Law.   THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.


7.         No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Note Agreement or an accord
and satisfaction in regard thereto.


8.         Costs and Expenses.  Each Company, jointly and severally, agrees to
pay on demand all costs and expenses of the Holders in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Holders with respect thereto.
 
9.         Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
 
4

--------------------------------------------------------------------------------

10.       Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, any other holders of Notes from time to time and
their respective successors, successors-in-titles, and assigns.


11.       Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.


[remainder of page intentionally left blank]
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.
 

 
COMPANIES:
     
PRIMO WATER CORPORATION
       
By:
/s/Mark Castaneda
   
Name: Mark Castaneda
   
Title: CFO
       
PRIMO PRODUCTS, LLC
       
By:
/s/Mark Castaneda
   
Name: Mark Castaneda
   
Title: CFO
       
PRIMO DIRECT, LLC
       
By:
/s/Mark Castaneda
   
Name: Mark Castaneda
   
Title: CFO
       
PRIMO REFILL, LLC
       
By:
/s/Mark Castaneda
   
Name: Mark Castaneda
   
Title: CFO
       
PRIMO ICE, LLC
       
By:
/s/Mark Castaneda
   
Name: Mark Castaneda
   
Title: CFO

 
[Signature Page to First Amendment to Note Agreement]
 

--------------------------------------------------------------------------------

 
PRIMO REFILL CANADA CORPORATION
       
By:
/s/Mark Castaneda
   
Name: Mark Castaneda
   
Title: CFO

 
[Signature Page to First Amendment to Note Agreement]
 

--------------------------------------------------------------------------------

 
HOLDERS:
     
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Holder
       
By:
/s/Ashley Dexter
   
Name:  Ashley Dexter
   
Title:  Vice President

 
[Signature Page to First Amendment to Note Agreement]
 

--------------------------------------------------------------------------------

 
PICA HARTFORD LIFE INSURANCE COMFORT TRUST, as a Holder
     
By:
The Prudential Insurance Company of America, as Grantor
       
By:
/s/Ashley Dexter
   
Name:  Ashley Dexter
   
Title:  Vice President

 
[Signature Page to First Amendment to Note Agreement]
 
 

--------------------------------------------------------------------------------